     Case 3:19-cv-01100-BAS-NLS Document 90 Filed 11/19/20 PageID.17097 Page 1 of 25



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     MASIMO CORPORATION,                                 Case No.: 19cv1100-BAS (NLS)
12                                        Plaintiff,
                                                           ORDER GRANTING PLAINTIFF’S
13     v.                                                  MOTION FOR ISSUANCE OF
                                                           LETTER ROGATORY
14     SOTERA WIRELESS; HON HAI
       PRECISION INDUSTRY CO., LTD.,
15                                                         [ECF No. 87]
                                       Defendants.
16
17
             Before the Court is Plaintiff Masimo Corporation’s motion for the Court to issue a
18
       letter rogatory to the judicial authority of Taiwan. ECF No. 87. Masimo seeks the letter
19
       to aid in obtaining deposition testimony from Francis Chen, who resides in Taipei,
20
       Taiwan, and was previously the CEO of Defendant Sotera Wireless and held other
21
       positions at Defendant Hon Hai Precision Industry Co., Ltd. Id.
22
             “A letter rogatory is a formal written request sent by a court to a foreign court
23
       asking that the testimony of a witness residing within that foreign court’s jurisdiction be
24
       taken pursuant to the direction of that foreign court and transmitted to the requesting
25
       court for use in a pending action.” Asis Internet Services v. Optin Global, Inc., 2007 WL
26
       1880369, at *3 (N.D. Cal. June 29, 2007) (citing Marroquin-Manriquez v. I.N.S., 699
27
       F.2d 129 (3rd Cir. 1983). The courts have inherent authority to issue letters rogatory.
28

                                                       1
                                                                                   19cv1100-BAS (NLS)
     Case 3:19-cv-01100-BAS-NLS Document 90 Filed 11/19/20 PageID.17098 Page 2 of 25



 1     See United States v. Staples, 256 F.2d 290, 292 (9th Cir. 1958); Barnes and Noble, Inc. v.
 2     LSI Corp., 2012 WL 1808849, at *1 (N.D. Cal. May 17, 2012);
 3           Whether to issue such a letter is a matter of discretion for the court. See Asis
 4     Internet Services, 2007 WL 1880369, at *3. A court’s decision whether to issue a letter
 5     rogatory “requires an application of Rule 28(b) in light of the scope of discovery
 6     provided for by the Federal Rules of Civil Procedure.” Id. Under Rule 28(b), a court will
 7     generally not weigh the evidence sought from the discovery request, nor will it attempt to
 8     predict whether that evidence will actually be obtained. Barnes and Noble, 2012 WL 19-
 9     8849, at *2. The court should apply the general discovery principles set out in Rule 26.
10     Id. “Courts routinely issue letters rogatory where the movant makes a reasonable
11     showing that the evidence sought may be material, or may lead to the discovery of
12     material evidence.” Viasat, Inc. v. Space Sys./loral, Inc., No. 12-CV-0260-H (WVG),
13     2013 WL 12061801, at *3 (S.D. Cal. Jan. 14, 2013). A party opposing the issuance of
14     letters rogatory must show good cause for a court to deny the application. Id.
15           Here, the request to obtain testimony from Mr. Chen is not opposed by Defendants.
16     However, because Mr. Chen is no longer their employee, they cannot produce him for
17     deposition. ECF No. 87-1 at 5. Plaintiff states that its counsel has attempted to
18     independently request Mr. Chen voluntarily provide testimony, but has not been
19     successful. Id.; ECF No. 87-2 at ¶ 3. Mr. Chen had a long history with both Defendant
20     companies and will likely have testimony relevant to this lawsuit. Plaintiff only requests
21     four topics for deposition: (1) the functionality and design of the accused ViSi® Mobile
22     Monitoring System; (2) the sales and marketing of the accused ViSi® Mobile Monitoring
23     System; (3) the general business operations and organization of Sotera Wireless, Inc.; and
24     (4) the relationship between Hon Hai Precision Industry Co. Ltd. and Sotera Wireless,
25     Inc. including investments and support. Thus, on balance, the Court finds there is good
26     cause to grant Plaintiff’s request to issue the letter rogatory.
27           Accordingly, Plaintiff's Amended Motion for Issuance of Requests for
28     International Judicial Assistance (Letters Rogatory) is GRANTED. The Court will issue

                                                      2
                                                                                   19cv1100-BAS (NLS)
     Case 3:19-cv-01100-BAS-NLS Document 90 Filed 11/19/20 PageID.17099 Page 3 of 25



 1     the letter of request attached as Exhibit 1 to this order. The Clerk of the Court is directed
 2     to apply the seal of the Court to Exhibit 1 and issue the letter rogatory.
 3           IT IS SO ORDERED.
 4     Dated: November 19, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     3
                                                                                    19cv1100-BAS (NLS)
Case 3:19-cv-01100-BAS-NLS Document 90 Filed 11/19/20 PageID.17100 Page 4 of 25




    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
                                   EXHIBIT 1
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                          Case No. 19cv01100-BAS-NLS
Case 3:19-cv-01100-BAS-NLS Document 90 Filed 11/19/20 PageID.17101 Page 5 of 25




    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13                 IN THE UNITED STATES DISTRICT COURT
   14               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
   15
         MASIMO CORPORATION, a                )   Case No. 3:19-cv-01100-BAS-NLS
   16    California corporation,              )
                                              )
   17                                         )   REQUEST FOR
                    Plaintiff,                )   INTERNATIONAL JUDICIAL
   18                                         )   ASSISTANCE
               v.                             )   (LETTER ROGATORY)
   19                                         )
         SOTERA WIRELESS, INC., a             )
   20    California corporation,              )
                                              )
   21    HON HAI PRECISION INDUSTRY           )
         CO., LTD., a Taiwan corporation,     )
   22                                         )
                    Defendants.               )
   23                                         )
   24
   25
   26
   27
   28

                                                           Case No. 19cv01100-BAS-NLS
Case 3:19-cv-01100-BAS-NLS Document 90 Filed 11/19/20 PageID.17102 Page 6 of 25




    1   TO THE APPROPRIATE JUDICIAL AUTHORITY OF TAIWAN:
    2         The United States District Court for the Southern District of California,
    3   United States of America, presents its greetings and compliments to the
    4   Appropriate Judicial Authority of Taiwan, and respectfully requests international
    5   assistance to obtain evidence to be used in a civil proceeding before this Court in
    6   the above-captioned matter.
    7                                     I. REQUEST
    8         This Court respectfully requests the judicial assistance described herein as
    9   necessary in the interests of justice. This Court requests assistance to obtain oral
   10   testimony of Francis Chen. It has been represented to this Court that Mr. Chen
   11   can presently be served at the following address:
   12                                      Francis Chen
   13       6F., No. 2, Ln. 80, Sanmin Rd., Songshan Dist., Taipei City 105, Taiwan
   14                                        (R.O.C.)
   15         The Court requests that the Appropriate Judicial Authority of Taiwan
   16   compel Mr. Chen to provide testimony as to the topics set forth in Exhibit A to
   17   this Request. With respect to the methods and procedures to be followed in
   18   connection with the requested deposition, the Court respectfully requests that, to
   19   the extent possible under Taiwan law: (a) an appropriate judicial officer of Taiwan
   20   direct that Mr. Chen be duly sworn in accordance with the applicable laws and
   21   procedures of Taiwan; (b) the examination be conducted orally; (c) the parties’
   22   legal representatives, their interpreters, and a stenographer be permitted to be
   23   present during the examination; and (d) the stenographer be permitted to record
   24   verbatim the examination, and a full transcript of the examination be made at the
   25   time of the examination and translated as necessary through a qualified
   26   interpreter.
   27         The Court understands that the information requested may be of a
   28   confidential nature. As such, there is a protective order in this case to protect the
                                             -1-        Request for International Judicial Assistance
                                                                       Case No. 19cv01100-BAS-NLS
Case 3:19-cv-01100-BAS-NLS Document 90 Filed 11/19/20 PageID.17103 Page 7 of 25




    1   confidentiality of any responses to questions. A copy of the protective order is
    2   attached hereto as Exhibit B.
    3                            II. FACTS OF THE CASE
    4         The case pending before this Court is an action for patent infringement.
    5   Plaintiff Masimo Corporation (“Masimo”) filed this case in June 2019 against
    6   Defendants Sotera Wireless, Inc. (“Sotera”) and Hon Hai Precision Industry Co.
    7   Ltd. (“Hon Hai” or “Foxconn”). Masimo seeks a judgment that Defendants
    8   infringe U.S. Patent Nos. 9,788,735; 9,795,300; 9,872,623; 10,213,108; and
    9   10,255,994; and U.S. Reissue Patent Nos. RE47,218; RE47,244; RE47,249; and
   10   RE47,353. Masimo’s infringement allegation involves Defendants’ manufacture,
   11   use, sale, offer for sale, and/or importation into the United States of the ViSi®
   12   Mobile Monitoring System, which is a platform for patient vital signs monitoring,
   13   including pulse oximetry, pulse rate, and respiration rate. Masimo seeks an award
   14   of damages from Defendants to compensate for the alleged infringement, and
   15   other relief.
   16         Mr. Chen has been employed as Chief Executive Officer of Defendant
   17   Sotera from June 2017 until well into 2020. Before joining Sotera, Mr. Chen held
   18   high-level positions at Defendant Hon Hai. Hon Hai and its founder appointed
   19   Mr. Chen to lead Sotera after Hon Hai had taken over control of Sotera as it
   20   emerged from bankruptcy. Mr. Chen has knowledge of the accused ViSi®
   21   Mobile Monitoring System, including its sales and marketing. Mr. Chen also has
   22   knowledge of the general business operations and organization of Sotera. Mr.
   23   Chen also has information regarding Hon Hai’s control of Sotera.
   24                                    III. EVIDENCE
   25         The evidence to be taken is the testimony of Mr. Chen. The deposition
   26   topics to which Mr. Chen’s testimony is requested are set forth in Exhibit A.
   27                                   IV. RECIPROCITY
   28         In appreciation for the assistance provided to the Court by the Appropriate
                                            -2-      Request for International Judicial Assistance
                                                                    Case No. 19cv01100-BAS-NLS
Case 3:19-cv-01100-BAS-NLS Document 90 Filed 11/19/20 PageID.17104 Page 8 of 25




    1   Judicial Authority of Taiwan, this Court stands ready and is willing to provide
    2   similar assistance to the Appropriate Judicial Authority of Taiwan when
    3   necessary. See 28 U.S.C. § 1782.
    4                       V. REIMBURSEMENT FOR COSTS
    5         Plaintiff Masimo’s legal representative, Knobbe, Martens, Olson & Bear,
    6   LLP, stands ready and willing to reimburse the Appropriate Judicial Authority of
    7   Taiwan for all costs incurred in executing this request for judicial assistance.
    8
    9   Dated: November 19, 2020
   10
   11
   12
   13
   14
   15
                                        By:
   16                                   JOHN MORRILL, Clerk of Court
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                             -3-       Request for International Judicial Assistance
                                                                      Case No. 19cv01100-BAS-NLS
Case 3:19-cv-01100-BAS-NLS Document 90 Filed 11/19/20 PageID.17105 Page 9 of 25




    1                                    EXHIBIT A
    2                              DEPOSITION TOPICS
    3          1.   The functionality and design of the accused ViSi® Mobile
    4   Monitoring System.
    5          2.   The sales and marketing of the accused ViSi® Mobile Monitoring
    6   System.
    7          3.   The general business operations and organization of Sotera Wireless,
    8   Inc.
    9          4.   The relationship between Hon Hai Precision Industry Co. Ltd. and
   10   Sotera Wireless, Inc. including investments and support.
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                           -1-       Request for International Judicial Assistance
                                                                    Case No. 19cv01100-BAS-NLS
                                  EXHIBIT
 Case 3:19-cv-01100-BAS-NLS Document        B 11/19/20 PageID.17106 Page 10 of 25
                                     90 Filed

     Case 3:19-cv-01100-BAS-NLS Document 38 Filed 11/26/19 PageID.2376 Page 1 of 16
 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     MASIMO CORPORATION,                                Case No.: 19cv1100-BAS (NLS)
12                                       Plaintiff,       ORDER GRANTING JOINT
       v.                                                 MOTION FOR ENTRY OF
13
                                                          PROTECTIVE ORDER
14     SOTERA WIRELESS, INC.; HON HAI                     AS MODIFIED BY THE COURT
       PRECISION INDUSTRY CO., LTD.,
15
                                     Defendants.          [ECF No. 35]
16
17
            The Court having read the parties’ Joint Motion for Entry of Protective Order (ECF
18
      No. 35), finding no objection and good cause appearing,
19
            IT IS HEREBY ORDERED that this motion is GRANTED. The following
20
      Protective Order is entered, as modified by the Court (see paragraphs 13 and 28).
21
                                      PROTECTIVE ORDER
22
            The Court recognizes that at least some of the documents and information
23
      (“materials”) being sought through discovery in the above-captioned action are, for
24
      competitive reasons, normally kept confidential by the parties. The parties have agreed to
25
      be bound by the terms of this Protective Order (“Order”) in this action.
26
            The materials to be exchanged throughout the course of the litigation between the
27
      parties may contain trade secret or other confidential research, technical, cost, price,
28

                                                      1
                                                                                 19cv1100-BAS (NLS)
 Case
  Case3:19-cv-01100-BAS-NLS
       3:19-cv-01100-BAS-NLS Document
                              Document90
                                       38 Filed
                                           Filed11/19/20
                                                 11/26/19 PageID.17107 Page 2
                                                           PageID.2377 Page 11ofof16
                                                                                   25



 1   marketing or other commercial information, as is contemplated by Federal Rule of Civil
 2   Procedure 26(c)(1)(G). The purpose of this Order is to protect the confidentiality of such
 3   materials as much as practical during the litigation. THEREFORE:
 4                                         DEFINITIONS
 5         1.     The term "confidential information" will mean and include information
 6   contained or disclosed in any materials, including documents, portions of documents,
 7   answers to interrogatories, responses to requests for admissions, trial testimony, deposition
 8   testimony, and transcripts of trial testimony and depositions, including data, summaries,
 9   and compilations derived therefrom that is deemed to be confidential information by any
10   party to which it belongs.
11         2.     The term "materials" will include, but is not be limited to: documents;
12   correspondence; memoranda; bulletins; blueprints; specifications; customer lists or other
13   material that identify customers or potential customers; price lists or schedules or other
14   matter identifying pricing; minutes; telegrams; letters; statements; cancelled checks;
15   contracts; invoices; drafts; books of account; worksheets; notes of conversations; desk
16   diaries; appointment books; expense accounts; recordings; photographs; motion pictures;
17   compilations from which information can be obtained and translated into reasonably usable
18   form through detection devices; sketches; drawings; notes (including laboratory notebooks
19   and records); reports; instructions; disclosures; other writings; models and prototypes and
20   other physical objects.
21         3.     The term "counsel" will mean outside counsel of record, and other attorneys,
22   paralegals, secretaries, and other support staff employed in the law firms identified below:
23   Knobbe, Martens, Olson & Bear, LLP, Husch Blackwell LLP, Procopio, Cory, Hargreaves
24   & Savitch LLP and ScienBiziP, P.C.
25                                       GENERAL RULES
26         4.     Each party to this litigation that produces or discloses any materials, answers
27   to interrogatories, responses to requests for admission, trial testimony, deposition
28   testimony, and transcripts of trial testimony and depositions, or information that the

                                                   2
                                                                                 19cv1100-BAS (NLS)
 Case
  Case3:19-cv-01100-BAS-NLS
       3:19-cv-01100-BAS-NLS Document
                              Document90
                                       38 Filed
                                           Filed11/19/20
                                                 11/26/19 PageID.17108 Page 3
                                                           PageID.2378 Page 12ofof16
                                                                                   25



 1   producing party believes should be subject to this Protective Order may designate the same
 2   as   "CONFIDENTIAL",           "CONFIDENTIAL         -   FOR     COUNSEL        ONLY",       or
 3   "RESTRICTED CONFIDENTIAL – SOURCE CODE."
 4         a.     Designation as "CONFIDENTIAL": Any party may designate information as
 5   "CONFIDENTIAL" only if, in the good faith belief of such party and its counsel, the
 6   unrestricted disclosure of such information could be potentially prejudicial to the business
 7   or operations of such party.
 8         b.     Designation as "CONFIDENTIAL - FOR COUNSEL ONLY": Any party
 9   may designate information as "CONFIDENTIAL - FOR COUNSEL ONLY" only if, in the
10   good faith belief of such party and its counsel, the information is among that considered to
11   be most sensitive by the party, including but not limited to trade secret or other confidential
12   research, development, financial or other commercial information.
13         c.     Designation as "RESTRICTED CONFIDENTIAL – SOURCE CODE": Any
14   party may designate information as "RESTRICTED CONFIDENTIAL – SOURCE
15   CODE" only if, in the good faith belief of such party and its counsel, the information is
16   among that considered to be most sensitive by the party, including computer code and
17   associated comments and revision histories, formulas, engineering specifications, or
18   schematics that define or otherwise describe in detail the algorithms or structure of software
19   or hardware designs, disclosure of which to another Party or Non-Party would create a
20   substantial risk of serious harm that could not be avoided by less restrictive means.
21         5.     In the event the producing party elects to produce materials for inspection, no
22   marking need be made by the producing party in advance of the initial inspection. For
23   purposes of the initial inspection, all materials produced will be considered as
24   "CONFIDENTIAL - FOR COUNSEL ONLY," and must be treated as such pursuant to the
25   terms of this Order. Thereafter, upon selection of specified materials for copying by the
26   inspecting party, the producing party must, within a reasonable time prior to producing
27   those materials to the inspecting party, mark the copies of those materials that contain
28   confidential information with the appropriate confidentiality marking.

                                                    3
                                                                                   19cv1100-BAS (NLS)
 Case
  Case3:19-cv-01100-BAS-NLS
       3:19-cv-01100-BAS-NLS Document
                              Document90
                                       38 Filed
                                           Filed11/19/20
                                                 11/26/19 PageID.17109 Page 4
                                                           PageID.2379 Page 13ofof16
                                                                                   25



 1         6.    Whenever a deposition taken on behalf of any party involves a disclosure of
 2   confidential information of any party:
 3               a.     the deposition or portions of the deposition must be designated as
 4                      containing confidential information subject to the provisions of this
 5                      Order; such designation must be made on the record whenever possible,
 6                      but a party may designate portions of depositions as containing
 7                      confidential information after transcription of the proceedings; [A]
 8                      party will have until fourteen (14) days after receipt of the deposition
 9                      transcript to inform the other party or parties to the action of the
10                      portions of the transcript to be designated "CONFIDENTIAL" or
11                      "CONFIDENTIAL - FOR COUNSEL ONLY.”
12               b.     the disclosing party will have the right to exclude from attendance at
13                      the deposition, during such time as the confidential information is to be
14                      disclosed, any person other than the deponent, counsel (including their
15                      staff and associates), the court reporter, and the person(s) agreed upon
16                      pursuant to paragraph 8 below; and
17               c.     the originals of the deposition transcripts and all copies of the
18                      deposition       must   bear    the   legend   "CONFIDENTIAL"          or
19                      "CONFIDENTIAL - FOR COUNSEL ONLY," as appropriate, and the
20                      original or any copy ultimately presented to a court for filing must not
21                      be filed unless it can be accomplished under seal, identified as being
22                      subject to this Order, and protected from being opened except by order
23                      of this Court.
24         7.    All    confidential      information    designated    as   "CONFIDENTIAL",
25   "CONFIDENTIAL FOR COUNSEL ONLY", or "RESTRICTED CONFIDENTIAL –
26   SOURCE CODE" must not be disclosed by the receiving party to anyone other than those
27   persons designated within this order and must be handled in the manner set forth below
28   and, in any event, must not be used for any purpose other than in connection with this

                                                   4
                                                                                19cv1100-BAS (NLS)
 Case
  Case3:19-cv-01100-BAS-NLS
       3:19-cv-01100-BAS-NLS Document
                              Document90
                                       38 Filed
                                           Filed11/19/20
                                                 11/26/19 PageID.17110 Page 5
                                                           PageID.2380 Page 14ofof16
                                                                                   25



 1   litigation, unless and until such designation is removed either by agreement of the parties,
 2   or by order of the Court.
 3         8.     Information designated "CONFIDENTIAL - FOR COUNSEL ONLY" or
 4   "RESTRICTED CONFIDENTIAL – SOURCE CODE" must be viewed only by counsel
 5   (as defined in paragraph 3) of the receiving party, and by independent experts under the
 6   conditions set forth in this Paragraph. The right of any independent expert to receive any
 7   confidential information will be subject to any objection of such expert by the producing
 8   party or by permission of the Court. The party seeking approval of an independent expert
 9   must provide the producing party with the name, current and prior employers, all persons
10   or entities from whom the independent expert has received compensation or funding for
11   work in his or her area(s) of expertise or to whom the expert has provided professional
12   services, including in connection with a litigation, at any time during the preceding five (5)
13   years, list of current research areas in the fields of pulse oximetry, medical alarm
14   processing, wearable medical devices, and medical data analytics, a curriculum vitae of the
15   proposed independent expert, and an executed copy of the form attached hereto as Exhibit
16   A, in advance of providing any confidential information of the producing party to the
17   expert. Any objection by the producing party to an independent expert receiving
18   confidential information must be made in writing within fourteen (14) days following
19   receipt of the identification of the proposed expert. Confidential information may be
20   disclosed to an independent expert if the fourteen (14) day period has passed and no
21   objection has been made. The approval of independent experts must not be unreasonably
22   withheld.
23         9.     Information designated "confidential" must be viewed only by counsel (as
24   defined in paragraph 3) of the receiving party, by independent experts (pursuant to the
25   terms of paragraph 8), by court personnel, and by the additional individuals listed below,
26   provided each such individual has read this Order in advance of disclosure and has agreed
27   in writing to be bound by its terms:
28                a)     Executives who are required to participate in policy decisions with

                                                   5
                                                                                  19cv1100-BAS (NLS)
 Case
  Case3:19-cv-01100-BAS-NLS
       3:19-cv-01100-BAS-NLS Document
                              Document90
                                       38 Filed
                                           Filed11/19/20
                                                 11/26/19 PageID.17111 Page 6
                                                           PageID.2381 Page 15ofof16
                                                                                   25



 1                       reference to this action;
 2                b)     Technical personnel of the parties with whom Counsel for the parties
 3                       find it necessary to consult, in the discretion of such counsel, in
 4                       preparation for trial of this action; and
 5                c)     Stenographic and clerical employees associated with the individuals
 6                       identified above.
 7         10.    With respect to material designated "CONFIDENTIAL," "CONFIDENTIAL
 8   – FOR COUNSEL ONLY," or "RESTRICTED CONFIDENTIAL – SOURCE CODE"
 9   any person indicated on the face of the document to be its originator, author or a recipient
10   of a copy of the document, the Court, court personnel, and stenographic and clerical
11   employees associated with counsel or the court may be shown the same.
12         11.    All information which has been designated as "CONFIDENTIAL,"
13   "CONFIDENTIAL - FOR COUNSEL ONLY," or "RESTRICTED CONFIDENTIAL –
14   SOURCE CODE" by the producing or disclosing party, and any and all reproductions of
15   that information, must be retained in the custody of the counsel for the receiving party
16   identified in paragraph 3, except that independent experts authorized to view such
17   information under the terms of this Order may retain custody of copies such as are
18   necessary for their participation in this litigation.
19         12.    Before any materials produced in discovery, answers to interrogatories,
20   responses to requests for admissions, deposition transcripts, or other documents which are
21   designated as confidential information are filed with the Court for any purpose, the party
22   seeking to file such material must seek permission of the Court to file the material under
23   seal. Nothing shall be filed under seal, and the Court shall not be required to take any
24   action, without separate prior order by the Judge before whom the hearing or proceeding
25   will take place, after application by the affected party with appropriate notice to opposing
26   counsel. The parties shall follow and abide by applicable law, including Civ. L.R. 79.2,
27   ECF Administrative Policies and Procedures, Section II.j, and the chambers’ rules, with
28   respect to filing documents under seal.

                                                     6
                                                                                19cv1100-BAS (NLS)
 Case
  Case3:19-cv-01100-BAS-NLS
       3:19-cv-01100-BAS-NLS Document
                              Document90
                                       38 Filed
                                           Filed11/19/20
                                                 11/26/19 PageID.17112 Page 7
                                                           PageID.2382 Page 16ofof16
                                                                                   25



 1         13.    At any stage of these proceedings, any party may object to a designation of
 2   the materials as confidential information. The party objecting to confidentiality must
 3   notify, in writing, counsel for the designating party of the objected-to materials and the
 4   grounds for the objection. Such objection on designation of any Confidential
 5   Information shall be raised in writing within 30 days of the challenging party’s receipt
 6   of the materials at issue. If the dispute is not resolved consensually between the parties
 7   within 7 days of receipt of such written notice, the parties shall file a joint motion for
 8   determination of discovery dispute (the “Designation Motion”), as outlined in this
 9   Court’s Chambers Rules, no later than 45 days after the challenging party’s receipt
10   of the designated material in issue. The materials at issue must be treated as confidential
11   information, as designated by the designating party, until the Court has ruled on the
12   objection or the matter has been otherwise resolved.
13         14.    All confidential information must be held in confidence by those inspecting
14   or receiving it, and must be used only for purposes of this action. Counsel for each party,
15   and each person receiving confidential information must take reasonable precautions to
16   prevent the unauthorized or inadvertent disclosure of such information. If confidential
17   information is disclosed to any person other than a person authorized by this Order, the
18   party responsible for the unauthorized disclosure must immediately bring all pertinent facts
19   relating to the unauthorized disclosure to the attention of the other parties and, without
20   prejudice to any rights and remedies of the other parties, make every effort to prevent
21   further disclosure by the party and by the person(s) receiving the unauthorized disclosure.
22         15.    No party will be responsible to another party for disclosure of confidential
23   information under this Order if the information in question is not labeled or otherwise
24   identified as such in accordance with this Order.
25         16.    If a party, through inadvertence, produces any confidential information
26   without labeling or marking or otherwise designating it as such in accordance with this
27   Order, the designating party may give written notice to the receiving party that the
28   document or thing produced is deemed confidential information, and that the document or

                                                  7
                                                                                19cv1100-BAS (NLS)
 Case
  Case3:19-cv-01100-BAS-NLS
       3:19-cv-01100-BAS-NLS Document
                              Document90
                                       38 Filed
                                           Filed11/19/20
                                                 11/26/19 PageID.17113 Page 8
                                                           PageID.2383 Page 17ofof16
                                                                                   25



 1   thing produced should be treated as such in accordance with that designation under this
 2   Order. The receiving party must treat the materials as confidential, once the designating
 3   party so notifies the receiving party. If the receiving party has disclosed the materials before
 4   receiving the designation, the receiving party must notify the designating party in writing
 5   of each such disclosure. Counsel for the parties will agree on a mutually acceptable manner
 6   of labeling or marking the inadvertently produced materials as "CONFIDENTIAL,"
 7   "CONFIDENTIAL - FOR COUNSEL ONLY," or "RESTRICTED CONFIDENTIAL –
 8   SOURCE CODE" - SUBJECT TO PROTECTIVE ORDER.
 9         17.    For material designated RESTRICTED CONFIDENTIAL – SOURCE
10   CODE, the following additional restrictions apply:
11                a)     Access to a Party’s Source Code Material shall be provided only on
12                       “stand-alone” computer(s) (that is, the computer may not be linked to
13                       any network, including a local area network (“LAN”), an intranet or the
14                       Internet). The stand-alone computer(s) may be connected to a printer
15                       provided with Bates-labeled paper for printing, solely for the limited
16                       purposes permitted pursuant to 17(g)-(i). Additionally, the stand-alone
17                       computer(s) may only be located at the offices of the producing Party’s
18                       outside counsel within the Southern District of California.
19                       Notwithstanding the foregoing, a producing Party may request an
20                       exemption from the receiving Party to the requirement that the stand-
21                       alone computer(s) be located at the offices of the producing Party’s
22                       outside counsel within the Southern District of California, if a location
23                       outside of the Southern District of California but within the United
24                       States of America is more convenient and/or economical for the
25                       producing Party. The receiving party will negotiate in good faith with
26                       the producing Party regarding the exemption, however absent and
27                       agreement, the stand-alone computer(s) may only be located at the
28                       offices of the producing Party’s outside counsel within the Southern

                                                    8
                                                                                   19cv1100-BAS (NLS)
 Case
  Case3:19-cv-01100-BAS-NLS
       3:19-cv-01100-BAS-NLS Document
                              Document90
                                       38 Filed
                                           Filed11/19/20
                                                 11/26/19 PageID.17114 Page 9
                                                           PageID.2384 Page 18ofof16
                                                                                   25



 1                   District of California;
 2             b)    The receiving Party shall make reasonable efforts to restrict its requests
 3                   for such access to the stand-alone computer(s) to normal business
 4                   hours, which for purposes of this paragraph shall be 9:00am through
 5                   6:00pm (local time in the time zone where the stand-alone computer(s)
 6                   are located). The Parties agree to cooperate in good faith such that
 7                   maintaining the producing Party’s Source Code Material at the offices
 8                   of its outside counsel shall not unreasonably hinder the receiving
 9                   Party’s ability to efficiently and effectively conduct the prosecution or
10                   defense of this Action;
11             c)    The producing Party shall provide the receiving Party with information
12                   explaining how to start, log on to, and operate the stand-alone
13                   computer(s) in order to access the produced Source Code Material on
14                   the stand-alone computer(s);
15             d)    The producing Party will produce Source Code Material in computer
16                   searchable format on the stand-alone computer(s) as described above.
17                   The receiving Party shall be permitted to take notes; any notes taken
18                   during inspection of source code or based upon inspection of source
19                   code, must be marked “RESTRICTED CONFIDENTIAL - SOURCE
20                   CODE” and shall be treated as RESTRICTED CONFIDENTIAL -
21                   SOURCE CODE under the terms of this Order.
22             e)    The producing Party shall install tools that are sufficient for viewing
23                   and searching the source code produced, on the platform produced. At
24                   a minimum, these tools must provide the ability to (1) view, search, and
25                   line-number any source file and (2) search for a given pattern of text
26                   through a number of files. The receiving Party, at its own expense, may
27                   request that the producing Party install additional software-inspection
28                   tools on the stand-alone computer(s) to analyze the producing Party’s

                                               9
                                                                              19cv1100-BAS (NLS)
 Case
 Case3:19-cv-01100-BAS-NLS
      3:19-cv-01100-BAS-NLS Document
                            Document90
                                     38 Filed
                                        Filed11/19/20
                                              11/26/19 PageID.17115 Page10
                                                       PageID.2385 Page  19of
                                                                            of16
                                                                               25



 1                  Source Code Material. The receiving Party must provide the producing
 2                  Party with such software tool(s) and any necessary licenses at least five
 3                  (5) days in advance of the date upon which the receiving Party wishes
 4                  to have the additional software available for use on the stand-alone
 5                  computer. Timely requests for the installation of such additional
 6                  software will not be unreasonably denied so long as the requested
 7                  software is compatible with the operating system of the stand-alone
 8                  computer and other software necessary to make the Source Code
 9                  Material available for inspection;
10             f)   To the extent portions of Source Code Material are quoted in a
11                  document containing source code (a “Source Code document”), either
12                  (1) the entire Source Code document will be stamped and treated as
13                  RESTRICTED CONFIDENTIAL - SOURCE CODE or (2) those pages
14                  containing quoted Source Code Material will be separately stamped and
15                  treated as RESTRICTED CONFIDENTIAL - SOURCE CODE;
16             g)   In no event may the receiving Party request printing of more than 15
17                  consecutive pages and more than 200 pages of information in aggregate
18                  during the duration of the case without prior agreement from the
19                  producing Party or further order of the Court. If the receiving Party
20                  requires the printing of additional pages of source code beyond the
21                  limits stated herein, the parties agree to negotiate in good faith to
22                  determine the extent of any modification of these limits. The receiving
23                  Party should provide the producing Party with specific identification of
24                  the Source Code Material it requests to be printed. Printing of directory
25                  paths or structures and file names shall not count toward the
26                  consecutive or aggregate page count listed in this section.
27             h)   The receiving Party shall only request printing of those limited portions
28                  of the Source Code Material specifically necessary for a case activity

                                             10
                                                                            19cv1100-BAS (NLS)
 Case
 Case3:19-cv-01100-BAS-NLS
      3:19-cv-01100-BAS-NLS Document
                            Document90
                                     38 Filed
                                        Filed11/19/20
                                              11/26/19 PageID.17116 Page11
                                                       PageID.2386 Page  20of
                                                                            of16
                                                                               25



 1                  (e.g., as evidence for trial or an exhibit for an expert’s report). Counsel
 2                  for the producing Party will keep the originals of all printed Source
 3                  Code Material. Producing Party will produce a Bates-numbered copy
 4                  of the originals of all printed Source Code Material to receiving Party
 5                  within ten (10) business days of the request for printing. The Parties
 6                  will cooperate in good faith if a different timeframe for production is
 7                  required;
 8             i)   The producing Party shall print every page of Source Code Material in
 9                  12 point font and with information necessary to later identify that
10                  Source Code Material, such as, but not limited to, a header or footer,
11                  that identifies the file name and directory path;
12             j)   If the receiving Party’s outside counsel, consultants, or experts obtain
13                  the printout or photocopy of the Source Code Material, the receiving
14                  Party shall ensure that such outside counsel, consultants, or experts
15                  keep the printout or photocopy in a secured locked area in the offices
16                  of such outside counsel, consultants, or expert. The receiving party may
17                  also temporarily keep the printouts or photocopies in a secure manner
18                  at (i) the Court for any proceeding(s) relating to the Source Code
19                  Material, for the dates associated with the proceeding(s); (ii) the sites
20                  where any deposition(s) relating to the Source Code are taken, for the
21                  dates associated with the deposition(s); and (iii) any intermediate
22                  location reasonably necessary to transport the printouts or photocopies
23                  (e.g., a hotel prior to a Court proceeding or deposition); and
24             k)   A producing Party’s Source Code Material may only be transported by
25                  the receiving Party at the direction of a person authorized above, on
26                  paper via hand carry, Federal Express, or other similarly reliable
27                  courier. Source Code Material may not be transported or transmitted
28                  electronically over a network of any kind, including a LAN, an intranet,

                                              11
                                                                             19cv1100-BAS (NLS)
 Case
 Case3:19-cv-01100-BAS-NLS
      3:19-cv-01100-BAS-NLS Document
                            Document90
                                     38 Filed
                                        Filed11/19/20
                                              11/26/19 PageID.17117 Page12
                                                       PageID.2387 Page  21of
                                                                            of16
                                                                               25



 1                       or the Internet.
 2         18.    After the adoption of this provision by the parties, Outside Counsel,
 3   representing a Party and any person associated with a Party, who receive a producing
 4   Party’s Protected Material designated “CONFIDENTIAL,” “CONFIDENTIAL – FOR
 5   COUNSEL ONLY,” or “RESTRICTED CONFIDENTIAL – SOURCE CODE” under this
 6   Protective Order, and who accesses or otherwise learns of, in whole or in part, said
 7   Protected Material designated “CONFIDENTIAL,” “CONFIDENTIAL – FOR
 8   COUNSEL ONLY,” or “RESTRICTED CONFIDENTIAL – SOURCE CODE” under this
 9   Protective Order shall not prepare, prosecute, supervise, advise, counsel, or assist in the
10   preparation or prosecution of any patent application seeking a patent on behalf of the
11   receiving Party or its acquirer, successor, or predecessor in the field of pulse oximetry,
12   medical alarm processing, wearable medical devices, and medical data analytics during the
13   pendency of this Action and for two years after final termination of this action. To avoid
14   any doubt, “prosecution” as used in this paragraph does not include representing or
15   advising a Party before a domestic or foreign agency in connection with a reissue protest,
16   ex parte reexamination, covered business method review, or inter partes review; though in
17   connection with any such reissue protest, ex parte reexamination, covered business method
18   review, or inter partes review involving the patents-in-suit, Outside Counsel for a receiving
19   Party shall not: (i) participate in the preparation, prosecution, supervision, advice, counsel,
20   or assistance of any amended claims; (ii) reveal a producing Party’s Protected Material to
21   any prosecuting reexamination counsel or agent; or (iii) use a producing Party’s Protected
22   Material for any purpose other than this litigation. The applicability of this provision is to
23   be determined on an individual-by-individual basis such that an individual attorney who
24   has not received Protected Material designated “CONFIDENTIAL,” “CONFIDENTIAL –
25   FOR COUNSEL ONLY,” or “RESTRICTED CONFIDENTIAL – SOURCE CODE” is
26   not restricted from undertaking any activities by virtue of this provision even if said
27   individual attorney is employed by or works for the same firm or organization as an
28   individual who has received such Protected Material.

                                                   12
                                                                                   19cv1100-BAS (NLS)
 Case
 Case3:19-cv-01100-BAS-NLS
      3:19-cv-01100-BAS-NLS Document
                            Document90
                                     38 Filed
                                        Filed11/19/20
                                              11/26/19 PageID.17118 Page13
                                                       PageID.2388 Page  22of
                                                                            of16
                                                                               25



 1         19.    Nothing within this order will prejudice the right of any party to object to the
 2   production of any discovery material on the grounds that the material is protected as
 3   privileged or as attorney work product.
 4         20.    Nothing in this Order will bar counsel from rendering advice to their clients
 5   with respect to this litigation and, in the course thereof, relying upon any information
 6   designated as confidential information, provided that the contents of the information must
 7   not be disclosed.
 8         21.    This Order will be without prejudice to the right of any party to oppose
 9   production of any information for lack of relevance or any other ground other than the mere
10   presence of confidential information. The existence of this Order must not be used by either
11   party as a basis for discovery that is otherwise improper under the Federal Rules of Civil
12   Procedure.
13         22.    Nothing within this order will be construed to prevent disclosure of
14   confidential information if such disclosure is required by law or by order of the Court.
15         23.    Upon final termination of this action, including any and all appeals, counsel
16   for each party must, upon request of the producing party, return all confidential information
17   to the party that produced the information, including any copies, excerpts, and summaries
18   of that information, or must destroy same at the option of the receiving party, and must
19   purge all such information from all machine-readable media on which it resides.
20   Notwithstanding the foregoing, counsel for each party may retain all pleadings, briefs,
21   memoranda, motions, and other documents filed with the Court that refer to or incorporate
22   confidential information, and will continue to be bound by this Order with respect to all
23   such retained information. Further, attorney work product materials that contain
24   confidential information need not be destroyed, but, if they are not destroyed, the person
25   in possession of the attorney work product will continue to be bound by this Order with
26   respect to all such retained information.
27         24.    The restrictions and obligations set forth within this order will not apply to
28   any information that: (a) the parties agree should not be designated confidential

                                                  13
                                                                                 19cv1100-BAS (NLS)
 Case
 Case3:19-cv-01100-BAS-NLS
      3:19-cv-01100-BAS-NLS Document
                            Document90
                                     38 Filed
                                        Filed11/19/20
                                              11/26/19 PageID.17119 Page14
                                                       PageID.2389 Page  23of
                                                                            of16
                                                                               25



 1   information; (b) the parties agree, or the Court rules, is already public knowledge; (c) the
 2   parties agree, or the Court rules, has become public knowledge other than as a result of
 3   disclosure by the receiving party, its employees, or its agents in violation of this Order; or
 4   (d) has come or will come into the receiving party's legitimate knowledge independently
 5   of the production by the designating party. Prior knowledge must be established by pre-
 6   production documentation.
 7         25.    The restrictions and obligations within this order will not be deemed to
 8   prohibit discussions of any confidential information with anyone if that person already has
 9   or obtains legitimate possession of that information.
10         26.    Transmission by email or some other currently utilized method of
11   transmission is acceptable for all notification purposes within this Order.
12         27.    This Order may be modified by agreement of the parties, subject to approval
13   by the Court.
14         28.       The Court may modify the terms and conditions of this Order for good cause,
15   or in the interest of justice, for public policy reasons, or on its own order at any time in
16   these proceedings.
17         IT IS SO ORDERED.
18   Dated: November 26, 2019
19
20
21
22
23
24
25
26
27
28

                                                   14
                                                                                   19cv1100-BAS (NLS)
 Case
 Case3:19-cv-01100-BAS-NLS
      3:19-cv-01100-BAS-NLS Document
                            Document90
                                     38 Filed
                                        Filed11/19/20
                                              11/26/19 PageID.17120 Page15
                                                       PageID.2390 Page  24of
                                                                            of16
                                                                               25



 1                              UNITED STATES DISTRICT COURT
 2                          SOUTHERN DISTRICT OF CALIFORNIA
 3
 4
      MASIMO CORPORATION, a                      )   Case No. 3:19-cv-01100-BAS-NLS
 5    California corporation,                    )
                                                 )
 6                                               )   ACKNOWLEDGEMENT AND
                   Plaintiff,                    )   AGREEMENT TO BE BOUND –
 7                                               )   EXHIBIT A
            v.                                   )
 8                                               )
      SOTERA WIRELESS, a California              )
 9    corporation,                               )
                                                 )
10    HON HAI PRECISION INDUSTRY                 )
      CO., LTD., a Taiwan corporation,           )
11                                               )
                   Defendants.                   )
12                                               )
13         I, _______________________ [print or type full name], of _________________
14   [print or type full address], declare under penalty of perjury that I have read in its entirety
15   and understand the Protective Order that was issued by the United States District Court
16   for the Southern District of California on _______ [date] in the above-captioned case. I
17   agree to comply with and to be bound by all the terms of this Protective Order, and I
18   understand and acknowledge that failure to so comply could expose me to sanctions and
19   punishment in the nature of contempt. I solemnly promise that I will not disclose in any
20   manner any information or item that is subject to this Protective Order to any person or
21   entity except in strict compliance with the provisions of this Order.
22   ///
23
24   ///
25
26   ///
27
28   ///

                                                     15
                                                                                   19cv1100-BAS (NLS)
 Case
 Case3:19-cv-01100-BAS-NLS
      3:19-cv-01100-BAS-NLS Document
                            Document90
                                     38 Filed
                                        Filed11/19/20
                                              11/26/19 PageID.17121 Page16
                                                       PageID.2391 Page  25of
                                                                            of16
                                                                               25



 1         I further agree to submit to the jurisdiction of the United States District Court for the
 2   Southern District of California for the purpose of enforcing the terms of this Protective
 3   Order, even if such enforcement proceedings occur after termination of this action.
 4
 5   Date: _________________________________
 6
 7   Printed name: ______________________________
 8                             [printed name]
 9
10
11   Signature: __________________________________
12                             [signature]
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   16
                                                                                  19cv1100-BAS (NLS)
